Citation Nr: 0740008	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-24 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
November 2002.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO), which granted service connection for 
degenerative disc disease of the lumbar spine, evaluated as 
10 percent disabling.

In September 2006, the Board remanded the matter for 
additional development.  The requested development having 
been accomplished, the case is returned for further 
adjudication.

The Board notes that the original notice of disagreement from 
the June 2003 rating decision also addressed service 
connection for radicular pain and decreased sensation in the 
left leg as well as the initial rating for his service-
connected right leg disability.  Subsequently, these matters 
were addressed in rating decisions dated August 2007 and 
February 2004, respectively.  The veteran has not contested 
these rating decisions; therefore, these issues are not 
before the undersigned at this time. 


FINDING OF FACT

The veteran's disability is not manifested by incapacitating 
episodes requiring bed rest prescribed by a physician, 
forward flexion is not limited to 60 degrees, combined range 
of motion is not limited to 120 degrees, nor does the veteran 
experience muscle spasms with extreme forward bending or 
otherwise.


CONCLUSION OF LAW

The criteria for an increased rating for degenerative disc 
disease, lumbosacral spine, have not been met.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a.  Diagnostic Codes 5293 and 5295 (effective prior to 
September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code (DC), any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The veteran filed his claim in December 2002.  The Board 
notes that the criteria for rating disabilities of the spine 
were amended once since the veteran filed his claim.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased rating for the veteran's low back 
disability is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00; 38 U.S.C.A. § 5110(g).

The veteran asserts that he is entitled to a higher initial 
rating for his service-connected degenerative disc disease of 
the lumbar spine, currently evaluated as 10 percent 
disabling.  The RO rated the disability under DC 5293, 
intervertebral disc syndrome.  38 C.F.R. § 4.71a (2002).

Intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R.  § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  See 38 C.F.R. § 
4.71a, DC 5293 (September 23, 2002).

Under DC 5293, a 20 percent rating requires incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
rating requires incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest and 
treatment prescribed by a physician.  Id.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes, 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating requires forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating requires 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a 
(2007).  

Normal range of motion of the lumbar spine is flexion from 
zero to 90 degrees, extension is zero to 30 degrees, right 
and left lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The normal 
combined range of motion is 240 degrees.  

Under 38 C.F.R. § 4.71a, DC 5292 (September 23, 2002), 
limitation of motion of the lumbar spine, a 20 percent 
evaluation is warranted for moderate limitation of motion.  A 
40 percent evaluation is warranted when the limitation of 
motion is severe.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).

Post-remand, the veteran had VA exams in March 2007, December 
2006 (neurological), and October 2006.  The veteran also had 
VA exams in April 2004 and March 2003.  The exams fail to 
show that the veteran's forward flexion of the thoracolumbar 
spine is limited to 60 degrees or that the combined range of 
motion of the thoracolumbar spine is limited to 120 degrees.  
In fact, forward flexion was a minimum of 80 degrees, and 
most recently recorded in March 2007 at 90 degrees.  The 
veteran's combined range of motion was at least 190 degrees, 
and measured 225 degrees at the March 2007 exam.  The exams 
do not indicate muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, providing 
evidence against this claim.  Therefore a rating greater than 
10 percent is not warranted under DC 5243, 38 C.F.R. § 4.71a 
(effective September 26, 2003); consequently, because the 
limitation of motion is mild, the veteran is not entitled to 
a greater evaluation under DC 5292, 38 C.F.R. § 4.71a 
(effective prior to September 26, 2003).  

The Board also reviewed the private medical records, but 
found no range of motion testing.  Furthermore, the records 
do not indicate that the veteran's limitation of motion due 
to his degenerative disc disease warrants a moderate, or 20 
percent rating, providing evidence that does not support, or 
refute, the veteran's claim.

The veteran indicated during his VA exams and appointments 
with private medical providers that he has missed 3-4 days of 
work per month due to incapacitation from his low back pain.  
The Board has thoroughly reviewed the records within the 
claims file; however, there is no indication that a physician 
prescribed bed rest, lasting at least 2 weeks but less than 4 
weeks in a 12-month period, as required under DC 5243 for a 
20 percent rating under 38 C.F.R. § 4.71a, providing evidence 
against this claim.   

During the April 2004 VA exam, the examiner inquired as to 
whether a doctor had prescribed bed rest, the veteran 
indicated that a private provider, a back surgeon, prescribed 
bed rest; however, records from the named medical provider 
did not indicate that bed rest was prescribed, providing more 
evidence against this claim.  Further, the December 2006 VA 
exam indicated that the veteran had not had an incapacitating 
episode in the prior 12 months, providing highly probative 
evidence against this claim.  Therefore, an initial rating 
greater than 10 percent is not warranted for incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5243 (effective September 
26, 2003); 38 C.F.R. § 4.71a, DC 5293 (effective prior to 
September 26, 2003).  Id.

In addition to the criteria listed at DC 5292, 5293, and 
5243, the Board must also consider whether a higher 
disability rating is warranted based on functional loss due 
to pain or weakness, fatigability, incoordination, or pain on 
movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA exams 
show that the veteran has range of motion far greater than is 
required for an increased rating; however, the veteran 
reported low back pain.  The October 2006 examiner indicated 
that the veteran expressed no pain on palpation, and upon 
repetitive motion, the back showed no evidence of pain, 
fatigue, weakness or incoordination, nor was there additional 
limitation of motion, providing highly probative evidence 
against this claim.  The examiner specifically indicated that 
the veteran was mildly incapacitated with regard to his work 
and occupation, but that he had maintained his activity 
level.  

The March 2007 examiner focused on the radiating pain in the 
extremities and did not contemplate repetitive motion.  
However, the examiner indicated that it is likely that the 
degenerative disc disease caused the radiating pain to his 
lower extremities and generally refers to the low back pain.  

The Board recognizes the veteran's complaints; however, it is 
important for the veteran to understand that without 
consideration of pain the current evaluation could not be 
justified.  

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.  § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

The veteran's contention that he is entitled to a higher 
evaluation is outweighed by VA exams and private medical 
records that clearly indicate that he does not meet the 
standards for a higher evaluation.  Thus, the Board finds 
that the veteran does not meet or nearly approximate the 
criteria for a rating in excess of 10 percent for his 
degenerative disc disease of the lumbosacral spine.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims for increase, that doctrine is not 
applicable in the instant appeal.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2002, that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA records, service medical records and 
private medical records.  The veteran submitted statements 
and private medical records.  The veteran was afforded a VA 
medical examination in March 2003, April 2004, October 2006, 
December 2006, and March 2007.  Significantly, the veteran 
has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 10 percent disabling, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


